DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
Applicant’s arguments, see pg. 6-7, filed 09/20/2021, with respect to the 35 U.S.C. §112(a) rejection of claims 1, 4, 5, 8, and 9 have been fully considered and are persuasive.  The 35 U.S.C. §112(a) rejection of claims 1, 4, 5, 8, and 9 has been withdrawn.  
Applicant's arguments filed 09/20/2021 with respect to the 35 U.S.C. §112(b) rejection of claims 1, 4, 5, 8, and 9 have been fully considered but they are not persuasive. 
As discussed below it is still unclear what is meant by It is unclear what is meant by the term “operation target object” as discussed below.
As best understood by the Examiner the driver apparatus system is on one vehicle that is detecting another object (operation target object). The Examiner notes that if this interpretation is correct referring to the “operation target object” as an object, and clarifying that the apparatus is in a vehicle would help overcome the current 35 U.S.C. §112(b) rejection.
Applicant's arguments filed 09/20/2021 with respect to the 35 U.S.C. §103 rejection of claims 1, 4, 5, 8, and 9 have been fully considered but they are not persuasive.
Applicant contends that Suduo does not specifically teach determining if the risk of collision is high.  The Examiner notes that the term “high” is fairly broad and would include any system that determines if there is a risk a collision including the system of Suduo.  The Examiner acknowledges that Suduos method of determining if the risk of collision is high differs from the claimed invention.
As discussed below the Examiner notes that determining if one variable is greater than another would read on determining if the difference between 2 variables is greater than a threshold. Additionally, Suduo teaches the use of deceleration rate and variation rate (see Fig 1, 3, and 6; #407-409 and ¶0048).  Also see the rejection below.
With respect to the limitation “increase the variation rate when the contact risk is determined to be high” Suduo teaches that the jerk rate (variation rate) is higher as the chance of a collision raises (see at least Fig 2 and 3; #405-409 and S160; and ¶0046-48, ¶0058-59, and ¶0071-73)   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


 Claims 1, 4, 5, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is meant by the term “operation target object” because it is unclear if this term is meant to be a physical object (i.e. vehicle) or if this term is referring to a variable (i.e. a desired speed).  Additionally the language causes further ambiguity in the remaining claim because it is unclear if the target declaration/variation rate is referring to an object that is the vehicle another vehicle.  For example, it is unclear if the target deceleration rate is the deceleration rate of the object, the system (the Examiner notes the claims do not state that the “driver assist apparatus” is on a vehicle) or both (i.e. the system is controlling the operation target object).
Overall it is unclear from the claim limitations how the system would function, specifically how the deceleration rates and variation rates are calculated and what they are referring too.  Looking at the specification it appears the system is determine the deceleration rate that is need to prevent a collision and if that deceleration rate is above a threshold than the risk of collision will be determined to be “high” and the system will allow a greater amount of breaking (i.e. higher “jerk”, faster change in deceleration).
Claims 4, 5, and 8 depend from claim 1 and are rejected for the same reasons.

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0175160 (Sudou et al.) in view of US 2004/0199327 (Isogai et al.).
With respect to claims 1 and 9:
Sudou teaches: A drive assist apparatus (see at least Fig 1-2 and Abstract) comprising: 
 a detector (see at least Fig 1; #10; ¶0030-31) configured to detect an operation target object based on which automatic emergency braking of a vehicle (see at least Fig 1-2; #10; and ¶0030-32; Discussing detecting the distance to another vehicle in which braking control is base on.) is to be operated (see at least Fig 1-2; #10; and ¶0030-32; Discussing detecting the distance to another vehicle in which braking control is base on.); and 
a traveling controller (see at least Fig 1-2; #40; and ¶0039) configured to: 
calculate, based on a detection result of the detector (see at least Fig 1-2; #10; and ¶0030-32) a target deceleration rate (see at least Fig 2; #407; and ¶0039 and ¶0045-48; Discussing setting the target deceleration.) being a target value of a deceleration rate of the automatic emergency braking (see at Discussing setting the target deceleration.); 
calculate, based on the calculated target deceleration rate (see at least Fig 2; #407; and ¶0039 and ¶0045-48) a variation rate (see at least Fig 6) being a rate of variation in the deceleration rate required for the deceleration rate of the automatic emergency braking to reach the target deceleration rate (see at least Fig 2 and 6; #403; and ¶0042-47; Discussing determining the target jerk. The “jerk” as described would be a change in acceleration/deceleration as shown in figure 6.), 
determine, that a contact risk of the vehicle contacting the operation target is high (see at least Fig 2, 3, and 7; #405, S130, Z; and ¶0058-59; Discussing determining the risk of collision.), wherein the reference deceleration rate is set based on the previously calculated target deceleration rate and the previously calculated variation rate (see at least Fig 1, 3, and 6; #407-409 and ¶0048; Discussing that the set acceleration is based on the target acceleration, vehicle acceleration, and jerk.  The Examiner notes that this language would read on a system that increases the rate of deceleration if a risk of collision is higher because the jerk/change in the acceleration is based on the previous acceleration.),    
increase the variation rate when the contact risk is determined to be high (see at least Fig 2 and 3; #405-409 and S160; and ¶0046-48, ¶0058-59, and ¶0071-73; Discussing comparing the current deceleration rate to the target deceleration rate, setting a limit value of the jerk rate and controlling the system based on that limit, and that the target deceleration rate is based on the jerk rate);
control the vehicle to execute the automatic emergency braking based on the calculated target deceleration rate and the increased variation rate (see at least 2; #40 and #409; and ¶0048).
Sudou does not specifically teach using the reference acceleration to determine the risk of collision and therefore does not specifically teach: 
determine that a contact risk of the vehicle contacting the operation target object to be high based on a determining that a difference between a currently calculated target deceleration rate and a reference deceleration rate is greater than a predetermined threshold;
However Isogai teaches:
determine that a contact risk of the vehicle contacting the operation target object to be high (see at least Fig 4 and 5; S504, S509, S602 G, Gath, Gaoff, and Geth; and ¶0061-64 and ¶0070; Discussing that if G is greater than Gath than the collision avoidance warning flag is set to 1, meaning there is a high risk of a collision.), based on determining that a difference between a currently calculated target deceleration rate (see at least Fig 4 and 5; S504, S509, S602, and G; and ¶0061-64) and a reference deceleration rate (see at least Fig 4 and 5; S504, S509, S602. G, Gath, and Geth; and ¶0061-64; Discussing determining if the target deceleration G is greater than Gath) is greater than a predetermined threshold (see at least Fig 4 and 5; S504, S509, S602; G, Gath, and Geth; and ¶0061-64; Discussing determining if the target deceleration G is greater than Gath.  The Examiner notes that determining if 1 variable is greater than another would read on this limitation because 0 would be the threshold, anything at/below 0 would be below the threshold, and anything above zero would be above the threshold.), 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Sudou by having the determiner being configured to determine a contact risk on a basis of the target deceleration rate as taught by Isogai, because doing so would ensure a smoother braking operation (see at least Isogai Abstract).  Thus making the system more comfortable for the driver.  Additionally it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Sudou by having the determiner determines that the contact risk is relatively high when the target deceleration rate is greater than a first threshold as taught by Isogai, because doing so would ensure a smoother braking operation (see at least Isogai Abstract).  Thus making the system more comfortable for the driver.
With respect to claim 4
Sudou teaches:
wherein the automatic emergency braking includes first braking and second braking (see at least Fig 3, 6, and 7; S160 and Discussing different braking levels.); a maximum value of the deceleration rate upon the second braking is greater than the deceleration rate upon the first braking (see at least Fig 3, 6, and 7; S160 and S180; and ¶0014-17, ¶0048, and ¶0071-74; Discussing different maximum braking levels braking levels to reduce the jerking of the vehicle if it is not an emergency.), the travel controller calculates:
a first target deceleration rate being the target deceleration rate upon the first braking (see at least Fig 3, 6, and 7; S160 and S180; and ¶0014-17, ¶0048, and ¶0071-74; Also see rejection to claim 1); 
a second target deceleration rate being the target deceleration upon the second braking (see at least Fig 3, 6, and 7; S160 and S180; and ¶0014-17, ¶0048, and ¶0071-74; Also see rejection to claim 1);  
a first variation rate being a rate of variation in the deceleration rate required for the deceleration rate of the automatic emergency braking to reach the first target deceleration rate (see at least Fig 3, 6, and 7; S160 and S180; and ¶0014-17, ¶0048, and ¶0071-74; Also see rejection to claim 1); and  
a second variation rate being a rate of variation in the deceleration rate required for the deceleration rate of automatic emergency braking to preach the second target (see at least Fig 3, 6, and 7; S160 and S180; and ¶0014-17, ¶0048, and ¶0071-74; Also see rejection to claim 1), 
the reference deceleration rate is set on a basis of the first target deceleration rate and the first variation rate (see at least Fig 3, 6, and 7; S160 and S180; and ¶0014-17, ¶0048, and ¶0071-74; Also see rejection to claim 1), and 
a target deceleration rate difference is calculated by arithmetic operation including determination of a difference between a currently calculated second target deceleration rate and the reference deceleration rate (see at least Fig 3, 6, and 7; S160 and S180; and ¶0014-17, ¶0048, and ¶0071-74; Also see rejection to claim 1).
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2015/0175160 (Sudou et al.) and US 2004/0199327 (Isogai et al.) as applied to claim 1 above, and further in view of US 2019/0180463 (Tsunashima).
With respect to claims 5 and 8
Sudou teaches:
A camera (see at least Fig 1; #10; and ¶0031)
The combination of Sudou and Isogai does not specifically teach:
wherein the detector comprises a stereo image recognizer configured to process a pair of captured images to three-dimensionally recognize the operation target, the pair of captured images being captured by a stereo camera mounted on the vehicle.
However Tsunashima teaches: a stereo image recognizer configured to process a pair of captured images to three-dimensionally recognize the operation target, the pair of captured images being captured by a stereo camera mounted on the vehicle was old and well known in the art at the time the invention was filed (see at least ¶0003). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Sudou and Isogai by using a stereo image recognizer configured to process a pair of captured images to three-dimensionally recognize the operation target, the pair of captured images being captured by a stereo camera mounted on the vehicle as taught by Tsunashima because doing so would allow the system to determine the distance to an object in front of the vehicle.  Thus allowing the system to properly respond to the object and make the vehicle safer.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665